5DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2021 was filed after the mailing date of the Notice of Allowance on 01/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	As to claims 1-25, the Applicant’s admitted prior art US 20040104841 to Syrjarinne discloses generating entries for a database, which database is destined for supporting a positioning of a mobile terminal. In order to enable the generation of information for this database, the method calculating at least one position of a mobile terminal in a cell of a cellular 
US 20130084884 to Teyeb et al disclose a radio network node of a cellular network, for controlling admission of a UE in a cell covering a region. The method comprises obtaining a location of the UE, comparing  information related to a geometric boundary of the region and the obtained location of the UE, and determining whether to admit the UE in the cell based on the comparison; US 20130212204 to Kearney disclose devices locating each other by one of two scanning methods. In one method, client stations listen to beacons from each AP to gather information about nearby APs. Based on this information, the client station may selectively proceed with an association process. In another method, client stations actively scan by sending probe request frames to the broadcast address of an access point. APs may be required to respond to probe request frames (broadcast) with a probe response frame (unicast) which essentially contains the same information as a beacon; and US 2018026226 to Ravishankar et al disclose a satellite communication system capable of providing voice and data services, together with geofencing functions. The communication system includes a satellite that supports communications among a number of gateways 120and multiple user terminals. According to the illustrated embodiment, the terminals can be in the form of mobile terminals 130 and fixed terminals 140. Each mobile terminal can be configured to relay voice and data communication to/from a user. The mobile terminals are also portable and can be transported by users while walking, driving, etc. Although not shown in FIG. 1, the mobile terminals 130 can also include global positioning system (GPS) receivers and associated circuitry which allows each terminal 130 to determine its precise geographical location. Each fixed terminal 140 can be configured for relaying traffic to/from various customer premise equipment.
in combination with all other limitations in the claim(s) as defined by applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6014564 to Donis et al: As a subscriber leaves a previously defined virtual cell area into a new virtual cell area, the high speed switching network sets up a new virtual cell area around the mobile subscriber in his new area.
US 20190174567 to Kusashima; dual connectivity to allocate respective resources for communication with plurality of terminal devices.
US 20190394700 to Lekutai: a relay terminal can establish a first connection with the relay terminal via a communications interface. The terminal can determine status information associated with at least one of the terminal or the first connection; and transmit, via the communications interface, the status information. In some examples, a relay terminal can receive, from a remote terminal, the status information.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846.  The examiner can normally be reached on 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIO R PEREZ/Primary Examiner, Art Unit 2644